Citation Nr: 0201895	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  98-00 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to August 7, 1992 for 
service connection of residuals of frozen feet with nerve end 
damage.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from July 1944 to December 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO) which denied the benefit sought on appeal.

This case was previously before the Board in November 1999.  
At that time, the Board adjudicated the veteran's claim 
relating to clear and unmistakable error.  However, the 
record indicates that the veteran did not contest this 
portion of the Board's decision when he appealed to the 
United States Court of Appeals for Veteran's Claims.  
Therefore, the veteran's claim of clear and unmistakable 
error is found to have been abandoned. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  An unappealed rating decision dated April 1946 denied 
service connection for frozen feet.

3.  A VA representative received an informal claim for 
service connection for residuals of frozen feet on August 7, 
1992; a formal claim for service connection was received by 
the RO in November 1992.

4.  An April 1993 rating decision granted service connection 
for residuals of frozen feet with nerve damage, and a 
November 1993 rating decision granted an effective date of 
August 7, 1992.


CONCLUSION OF LAW

The requirements for an effective date prior to August 7, 
1992 for the grant of service connection for residuals of 
frozen feet with nerve damage have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(b), 5110 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.155, 
3.156, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO's April 1993 
rating decision granting service connection for residuals of 
frozen feet with nerve damage and the November 1993 rating 
decision granting an effective date of August 7, 1992 are 
incorrect.  More specifically, the veteran argues that the 
November 1993 rating decision, which assigned an effective 
date of August 7, 1992 is incorrect because he is entitled to 
an earlier effective date, that of his original claim in 
December 1945.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  In this regard, the Board 
notes that VA fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal.  The veteran's service medical records have been 
obtained and the veteran was afforded a VA examination.  The 
veteran was also afforded a hearing before the RO.  The 
statement of the case and subsequent supplemental statement 
of the case provided to the veteran informed him of the 
pertinent laws and regulations and the evidence necessary to 
substantiate his claim.  As such, the Board finds that the 
duty to assist was satisfied and the case is ready for 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) ("[I]f BVA determines that [an] omission . . . did not 
prejudice the claimant or violate VA's statutory duty to 
assist, BVA [can] properly render a decision on the 
appeal....").

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400 (2001).  Except as otherwise provided, the effective 
date of an evaluation and an award of compensation based on 
an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date the 
claim was received or the date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.400.  In cases involving new and 
material evidence, where evidence other than service 
department records is received within the relevant appeal 
period or prior to the issuance of an appellate decision, the 
effective date will be as though the former decision had not 
been rendered.  See 38 C.F.R. §§ 3.156(b), 3.400(q)(1)(i).  
In cases where the evidence is received after a final 
disallowance, the effective date is the date the new claim is 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400(q)(1)(ii). 

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a Notice of Disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1) (West 1991).  If a NOD is not filed within one year of 
notice of the decision, the RO's determination becomes final.  
See 38 U.S.C.A. § 7105(c).  Once an RO's decision becomes 
final, absent submission of new and material evidence, the 
claim may not be reopened or readjudicated by the VA.  See 
38 U.S.C.A. § 5108.  However, if new and material evidence is 
presented or secured with regard to a claim that was 
disallowed, the Secretary must reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.102, 3.156, 20.1105 
(2000). 

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 
38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim can be from a claimant, his or her duly 
appointed representative, a Member of Congress, or a person 
acting as next friend of the claimant, so long as it 
identifies the benefit sought.  See 38 C.F.R. § 3.155(a).

Historically, the veteran's first claim for service 
connection for residuals of frozen feet was received in 
December 1945.  In an April 1946 rating decision, the RO 
denied the veteran's claim.  The RO, however, sent the 
veteran a letter, also dated April 1946, indicating that he 
may appeal the decision within a year of the decision and 
that any evidence mailed thereafter would be considered a new 
claim.  However, the veteran did not file an appeal as to the 
April 1946 rating decision and, as such, the rating decision 
became a final decision.  See 38 U.S.C.A. § 7105(c).

On August 7, 1992, the veteran met with a VA representative 
regarding reopening his claim for service connection for 
frozen feet.  The veteran filed a formal claim for service 
connection on October 28, 1992, which was received by the RO 
on November 2, 1992.  In November 1992, the veteran submitted 
a statement in support of his claim, along with a copy of a 
letter from a fellow soldier, dated May 1946.  The veteran 
was afforded a VA examination in December 1992.  In April 
1993, the RO issued a rating decision granting the veteran 
service connection for residuals of frozen feet with nerve 
end damage, effective October 28, 1992.  

In October 1993, a representative from the RO submitted a 
report of contact, confirming that the veteran visited the 
office in order to reopen his claim for service connection on 
August 7, 1992.  A November 1993 rating decision assigned an 
effective date of August 7, 1992, on the basis of the 
veteran's informal claim.  See 38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.1(p), 3.155(a).  See also Servello, supra.

In December 1996, the veteran filed a claim for an earlier 
effective date, and attached another copy of the 
aforementioned May 1946 buddy statement, as well as a July 
1946 letter from the veteran to the RO.  In a January 1997 
rating decision, the RO denied the veteran's claim for an 
earlier effective date.  The veteran filed a NOD in April 
1997, a statement of the case was issued in September 1997, 
and the veteran was afforded a hearing before the RO in 
January 1998.  At the hearing, the veteran testified that he 
submitted evidence to the RO in July 1946, indicating his 
disagreement with the RO's April 1946 rating decision and 
substantiating his claim for service connection for frozen 
feet.  According to the veteran, he submitted a July 1946 
letter from himself to the RO and a May 1946 letter from a 
fellow soldier.  He also maintained that he kept the 
originals of these letters, and sent mimeographed copies to 
the RO.  He further testified that he did not receive any 
further communications from VA, because "knowing the 
Government and the fact that I was back in college, working a 
part-time job and chasing young girls I just never got around 
to following it up until 1992."  The veteran perfected his 
appeal in January 1998.

In a November 1999 decision, the Board denied the veteran's 
claim for an earlier effective date.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2001, the Court vacated 
the November 1999 Board decision with respect to the issue 
presently on appeal, and remanded the matter back to the 
Board for further development and readjudication.

Under the pertinent laws and regulations, the RO's April 1946 
rating decision is final, and therefore the provisions of 
38 C.F.R. § 3.400(q)(1)(ii) are applicable.  There is no 
indication that the veteran specifically acted to reopen this 
previously denied claim after the April 1946 decision or 
prior to his most recent claim, informally filed on August 7, 
1992.  Further, the May 1946 and July 1946 statements 
submitted by the veteran in support of his claim, although 
dated prior to August 7, 1992, were not received until 
November 1992 and December 1996, respectively.  As noted 
above, while evidence received from laypersons may be 
construed as an informal claim for VA benefits under certain 
specified conditions, the date of that informal claim is the 
date of receipt.  In this case, that date is after the date 
of the veteran's request to reopen his previously denied 
claim, and accordingly cannot be used to afford the veteran 
an earlier effective date.  Thus, the Board is unable to find 
an earlier effective date for service connection for the 
veteran's residuals of frozen feet with nerve end damage.  As 
the effective date in the case of a reopened claim is the 
later of the date entitlement arose or the date of the claim, 
August 7, 1992 is the appropriate effective date because that 
was the date of the receipt of the veteran's claim to reopen.  
Therefore, the criteria for an earlier effective date have 
not been met.

The Board acknowledges the veteran's testimony that he filed 
a NOD, with an attachment, in July 1946.  However, there is 
simply no evidence that corroborates that such a notice was 
mailed to the RO.  In this regard, the Board notes that the 
claims file does not contain a copy of the July 1946 NOD, 
aside from a copy submitted by the veteran in 1996, which is 
not date-stamped as received within the one-year time period 
from the date of the rating decision.  See McColley v. West, 
13 Vet. App. 553, 556-557 (2000) ("The appellant's sworn 
testimony that he mailed the [documents] within one year . . 
, assumed truthful for our purposes, does not serve to secure 
an earlier effective date.  An award . . . is not contingent 
on the 'mailing' of the required evidence, but rather its 
'receipt' by VA.").

Likewise, there is no corresponding statement of the case or 
other documentation indicating acknowledgment of receipt by 
the RO.  As such, the presumption of administrative 
regularity attaches, and "'clear evidence to the contrary' is 
required to rebut the presumption of regularity. . . ."  See 
Schoolman v. West, 12 Vet. App. 307, 310 (1999).  See also 
Butler  v. Principi, 244 F.3d 1337, 1340 (2001) ("the 
presumption of regularity supports the official acts of 
public officers.").  "In the absence of clear evidence to the 
contrary, the doctrine presumes that public officers have 
properly discharged their official duties."  See Butler, 
supra.  The veteran failed to provide evidence corroborating 
his testimony that he sent a NOD in July 1946.  In addition, 
there is no evidence that the veteran made any attempts to 
determine the status of his claim.  The RO did not receive 
any correspondence from the veteran until 1992, when he filed 
a claim to reopen, and the veteran failed to provide any 
reason as to why he did not follow up on his claim until over 
forty-six  years had passed.  "The appellant's inability or 
incapacity to contact VA for [the] period following the . . . 
application has not been shown.  Therefore, the presumption 
of regularity of the administrative process applies . . . ."  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  As the 
NOD was not received by the RO within the prescribed one-year 
time period, the Board must conclude that a NOD as to the 
RO's April 1946 rating decision was not timely filed.

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding of entitlement to an effective 
date prior to August 7, 1992 for service connection of the 
veteran's residuals of frozen feet with nerve end damage.  


ORDER

The claim of entitlement to an effective date prior to August 
7, 1992 for the grant of service connection for residuals of 
frozen feet with nerve end damage is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

